DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The response filed on 02/19/2021 has been entered and made of record.
Claims 1, 14, 29 and 30 had been amended.
Claims 2 and 15 are canceled.
Claims 1, 3-14 and 16-30 are currently pending.

Response to Arguments
Applicant's arguments filed 02/19/2021 have been fully considered but they are not persuasive.                            
Claim 1, the applicant argued that, as such, R3-183698 does not disclose or suggest sending the corresponding information immediately following the SN addition Request
Acknowledge message (Step 2 as shown below).
In response to applicant’s argument, the examiner respectfully disagrees with the above argument. As shown in Figure, R3-183698 clearly discloses that the master node (MN) is providing a new message DATA ADDRESS INDICATION, after message 2, to the secondary node (SN) in a first message that immediately follows an acknowledgment message, for example, the acknowledgment message carrying SN RRC reconfiguration complete since the forwarding data address includes X2-U DL TNL address information for SN terminated bearers (see R3-183698, page 1 Section 2 lines 1-14 text after the   
Additionally, Teyeb reference also discloses the master node (MN) is providing UE context-related information, data forwarding address information, PDU session level Network Slice info (i.e., DATA ADDRESS INDICATION) to the secondary node (SN) in a first message that immediately follows an acknowledgment message, for example, the acknowledgment message carrying SN RRC reconfiguration complete since the forwarding data address includes Xn-U DL TNL address information for SN terminated bearers (see Teyeb, Fig.7 [0104]-[0106] and Fig.7-8 [0120]-[0121]).
 
Claims 14, 29 and 30, Applicant make arguments the same argument as in claim 1. Please see the above for examiner’s response.
	In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).





Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-14, 16-24 and 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Samsung: “(TP for NR BL CR for TS 38.423): DC establishment for PDCP Termination at SN”, 3GPP Draft; R3-183698, 3rd Generation Partnership Project (3GPP), Mobile Competence Centre; 650, Route Des Lucioles; F-06921 Sophia-Antipolis Cedex; France in view of Teyeb et al. (provisional application No. 62/715316 filed on 08/07/2018) [hereinafter as Teyeb], US 2020/0053815 A1.
Regarding claim 1, R3-183698 discloses wherein a method of wireless communication performed by a master node (MN) (page 1 Section 2 Figure, wireless communication method performed by master node, MN), comprising:
receiving an acknowledgment message from a secondary node (SN), wherein the MN and the SN are to provide dual connectivity with a core network for a user equipment (page 1 Section 2 Figure, master node (MN), secondary node (SN), acknowledgement message in step 2, SN Addition Request Acknowledge and page 1 Introduction 1 Figure, dual connectivity with 5G for a user equipment); and
providing an address indication to the SN based at least in part on receiving the
acknowledgment message, wherein the address indication message is provided in a first message that immediately follows the acknowledgment message (page 1 Section 2 lines 1-14 text after the Figure, after message 2 a new message DATA ADDRESS INDICATION is provided from the master node (MN) to the secondary node (SN) to send the forwarding data address; the MN provides X2-U DL TNL address information for SN terminated bearers that immediately follows an acknowledgment message e.g., carrying SN RRC reconfiguration complete) and the address indication message includes MN downlink transport network layer (TNL) information for an SN terminated data radio bearer (DRB) that requires master cell group (MCG) resources (page 1 Section 2 lines 1-14 text after the Figure, a message DATA ADDRESS INDICATION from the master node (MN) to the secondary node (SN) to send the forwarding data address; the MN provides X2-U DL TNL address information for SN terminated bearers (i.e., data radio bearer DRB) that require master cell group (MCG) resources and page 1 Section 2 lines 1-14 Figure, the master node (MN) is providing DATA ADDRESS INDICATION to the secondary node (SN) based at least in part on receiving the SN Addition Request Acknowledgement message).
	Even though R3-183698 discloses wherein the address indication message includes MN downlink transport network layer (TNL) information for an SN terminated data radio bearer (DRB) that requires master cell group (MCG) resources but R3-183698 does not expressly disclose an SN terminated data radio bearer (DRB) that requires master cell group (MCG) resources, in the same field of endeavor, Teyeb teaches wherein the address indication message includes MN downlink transport network layer (TNL) information for an SN terminated data radio bearer (DRB) that requires master cell group (MCG) resources (provisional application No. 62/715316, Fig.7-8&22 [0090]-[0091], the address indication message includes MN downlink (DL) transport network layer (TNL) address information for each SN-terminated data radio bearer (DRB) that requires master cell group (MCG) resources when the MN provides the MN DL PDCP UP TNL information IE associated with the DRB ID to be used for the requested modification and Table 5-6 Fig.7 [0073], radio bearer requires the amount of MCG resources from the MN to the SN and Fig.7 [0061], SN-terminated needs/requires MCG bearer resources). 
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified R3-183698 to incorporate the teaching of Teyeb in order to provide better mobility robustness and improved signaling between the network and the user equipment.
	It would have been beneficial to use the master node (MN) which decides to include in the PDU Session Resource Modification Info - SN terminated IE (which can be conveyed, e.g., in the SN Modification Request message) one MN DL TNL information for each SN-terminated split DRB that is determined as needing to be updated as taught by Teyeb to have incorporated in the system of R3-183698 to improve the performance and operational efficiency of the master node. (Teyeb, provisional application No. 62/715316, Fig.7 [0061], Table 5-6 Fig.7 [0073], Fig.7-8&22 [0090]-[0091], and Fig.7-8&22 [0110])

Regarding claim 3, R3-183698 and Teyeb disclose all the elements of claim 1 as stated above wherein R3-183698 further discloses the acknowledgment message is received in association with an SN addition preparation procedure (page 1 Section 2 lines 1-14 text after the Figure, the master node (MN) is receiving SN Addition Request Acknowledge message in association with an SN addition preparation procedure).

Regarding claim 4, R3-183698 and Teyeb disclose all the elements of claim 1 as stated above wherein R3-183698 further discloses the acknowledgment message is received in association with an MN initiated SN modification procedure (page 4 Section 8.3.3.2 lines 1-23 Figure 8.3.3.2-1, the master node (MN) is receiving S-NODE Modification Request Acknowledge message in association with an MN initiated SN modification procedure).

Regarding claim 5, R3-183698 and Teyeb disclose all the elements of claim 1 as stated above wherein R3-183698 further discloses the address indication message is provided before the MN provides an RRC reconfiguration message to the user equipment (page 1 Section 2 lines 1-14 Figure, the master node (MN) is providing DATA ADDRESS INDICATION to the secondary node (SN) based at least in part on receiving the SN Addition Request Acknowledgement message DATA ADDRESS INDICATION message which is provided before the master node (MN) provides an RRC reconfiguration message to the user equipment).

Regarding claim 6, R3-183698 and Teyeb disclose all the elements of claim 1 as stated above wherein R3-183698 further discloses the SN terminated DRB that requires MCG resources is an MCG bearer (page 1 Proposal 1 lines 1-5 Figure, the SN terminated bearers that requires MCG radio resources is an MCG bearer and page 2 Proposal 1-3 lines 1-10 Figure, the SN terminated DRB that requires MCG radio resources is an MCG bearer).

Regarding claim 7, R3-183698 and Teyeb disclose all the elements of claim 1 as stated above wherein R3-183698 further discloses the SN terminated DRB that requires MCG resources is a split bearer (page 4 8.3.3.2 Successful Operation lines 1-60 Figure 8.3.3.2-1, the SN terminated DRB that requires MCG resources is a split bearer).

Regarding claim 8, R3-183698 and Teyeb disclose all the elements of claim 1 as stated above wherein R3-183698 further discloses the dual connectivity with the core network is associated with a New Radio (NR) radio access network and a long term evolution (LTE) radio access network (page 1 Introduction 1 Figure, dual connectivity with the core network is associated with a New Radio (NR) radio access network and a long term evolution(LTE) 5G radio access network and page 2 8.3.1.1 General Figure, dual connectivity operation for a specific UE with the core network is associated with the NR and the LTE).

Regarding claim 9, R3-183698 and Teyeb disclose all the elements of claim 8 as stated above wherein R3-183698 further discloses the MN is associated with the NR radio access network and the SN is associated with the L TE radio access network (page 1 Section 2 lines 1-14 Figure, the MN and the SN are associated with the NR radio access network and the LTE radio access network respectively).

Regarding claim 10, R3-183698 and Teyeb disclose all the elements of claim 8 as stated above wherein R3-183698 further discloses the MN is associated with the LTE radio access network and the SN is associated with the NR radio access network (page 1 Section 2 lines 1-14 Figure, the MN and the SN are associated with the LTE radio access network and the NR radio access network respectively).

Regarding claim 11, R3-183698 and Teyeb disclose all the elements of claim 1 as stated above wherein R3-183698 further discloses the dual connectivity with the core network is associated with a first New Radio (NR) radio access network and a second NR radio access network (page 1 Section 2 lines 1-14 Figure, the dual connectivity with the core network is associated with a first New Radio (NR) radio access network and a second NR radio access network and page 1 Section 1 lines 1-2 Figure, the dual connectivity in the 5G core network).

Regarding claim 12, R3-183698 and Teyeb disclose all the elements of claim 1 as stated above wherein R3-183698 further discloses a message in which the address indication message is provided, or a message format for the message in which the address indication message is provided, is the same whether the address indication message is associated with an SN addition preparation procedure or an MN initiated SN modification procedure (page 1 Section 2 lines 1-14 Figure, a message in which the data address indication message is provided and page 2 Section 4 8.3.1.1 General lines 1-3 Figure 8.3.1.2, the S-NG-RAN node Addition Preparation procedure and page 2 Section 3 Proposal 2 lines 1-2 Figure 8.3.1.2, the S-Node modification procedure).

Regarding claim 13, R3-183698 and Teyeb disclose all the elements of claim 1 as stated above wherein R3-183698 further discloses a message in which the address indication message is provided, or a message format of the message in which the address indication message is provided, depends on a procedure associated with the address indication message (page 1 Section 2 lines 1-14 Figure, a message in which the data address indication message is provided and page 2 Section 2 Proposal 2 lines 1-5 Figure, a procedure associated with the address indication message).

Regarding claim 14, R3-183698 discloses wherein a method of wireless communication performed by a secondary node (SN) (page 1 Section 2 Figure, wireless communication method performed by secondary node, SN), comprising:
receiving an address indication message from a master node (MN) (page 1 Section 2 lines 1-14 Figure, receiving DATA ADDRESS INDICATION message from a master node (MN)),
wherein the SN and the MN are to provide dual connectivity with a core network for a user equipment (page 1 Section 2 Figure, master node (MN), secondary node (SN), and page 1 Introduction 1 Figure, dual connectivity with 5G for a user equipment),
wherein the address indication message is received in a first message that immediately follows the acknowledgment message (page 1 Section 2 lines 1-14 text after the Figure, after message 2 a new message DATA ADDRESS INDICATION is received from the master node (MN) to the secondary node (SN) to send the forwarding data address; the MN provides X2-U DL TNL address information for SN terminated bearers that immediately follows an acknowledgment message e.g., carrying SN RRC reconfiguration complete) and the address indication message includes MN downlink transport network layer (TNL) information for an SN terminated data radio bearer (DRB) that requires master cell group (MCG) resources (page 1 Section 2 lines 1-14 text after the Figure, a message DATA ADDRESS INDICATION from the master node (MN) to the secondary node (SN) to send the forwarding data address; the MN provides X2-U DL TNL address information for SN terminated bearers (i.e., data radio bearer DRB) that require master cell group (MCG) resources); and
forwarding, based at least in part on the MN downlink TNL information, downlink data for the SN terminated DRB that requires MCG resources (page 1 Section 2 lines 1-14 text after the Figure, the secondary node (SN) is forwarding downlink data for DRB terminated at the SN that requires master cell group (MCG) resources based at least in part on the MN downlink TNL information).
	Even though R3-183698 discloses wherein the address indication message includes MN downlink transport network layer (TNL) information for an SN terminated data radio bearer (DRB) that requires master cell group (MCG) resources but R3-183698 does not expressly disclose an SN terminated data radio bearer (DRB) that requires master cell group (MCG) resources, in the same field of endeavor, Teyeb teaches wherein the address indication message includes MN downlink transport network layer (TNL) information for an SN terminated data radio bearer (DRB) that requires master cell group (MCG) resources (provisional application No. 62/715316, Fig.7-8&22 [0090]-[0091], the address indication message includes MN downlink (DL) transport network layer (TNL) address information for each SN-terminated data radio bearer (DRB) that requires master cell group (MCG) resources when the MN provides the MN DL PDCP UP TNL information IE associated with the DRB ID to be used for the requested modification and Table 5-6 Fig.7 [0073], radio bearer requires the amount of MCG resources from the MN to the SN and Fig.7 [0061], SN-terminated needs/requires MCG bearer resources).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified R3-183698 to incorporate the teaching of Teyeb in order to provide better mobility robustness and improved signaling between the network and the user equipment.
	It would have been beneficial to use the master node (MN) which decides to include in the PDU Session Resource Modification Info - SN terminated IE (which can be conveyed, e.g., in the SN Modification Request message) one MN DL TNL information for each SN-terminated split DRB that is determined as needing to be updated as taught by Teyeb to have incorporated in the system of R3-183698 to improve the performance and operational efficiency of the master node. (Teyeb, provisional application No. 62/715316, Fig.7 [0061], Table 5-6 Fig.7 [0073],
Fig.7-8&22 [0090]-[0091], and Fig.7-8&22 [0110])

Regarding claim 16, R3-183698 and Teyeb disclose all the elements of claim 14 as stated above wherein R3-183698 further discloses the address indication message is received in association with an SN addition preparation procedure (page 1 Section 2 lines 1-14 text after the Figure, a message DATA ADDRESS INDICATION is received in associated with an SN addition preparation procedure and page 2 Section 4 8.3.1.1 General lines 1-3 the Figure 8.3.1.2-1, an S-NG-RAN node addition preparation procedure).

Regarding claim 17, R3-183698 and Teyeb disclose all the elements of claim 14 as stated above wherein R3-183698 further discloses the address indication message is received in association with an MN initiated SN modification procedure (page 4 Section 8.3.3.2 lines 1-23 Figure 8.3.3.2-1, the address indication message is received in association with an MN initiated SN modification procedure).

Regarding claim 18, R3-183698 and Teyeb disclose all the elements of claim 14 as stated above wherein R3-183698 further discloses the address indication message is received before an SN reconfiguration complete message is received (page 1 Section 2 lines 1-14 Figure, DATA ADDRESS INDICATION message is received before the master node (MN) provides an RRC reconfiguration complete message to the user equipment).

Regarding claim 19, R3-183698 and Teyeb disclose all the elements of claim 14 as stated above wherein R3-183698 further discloses the SN terminated DRB that requires MCG resources is an MCG bearer (page 1 Proposal 1 lines 1-5 Figure, the SN terminated bearers that requires MCG radio resources is an MCG bearer and page 2 Proposal 1-3 lines 1-10 Figure, the SN terminated DRB that requires MCG radio resources is an MCG bearer).

Regarding claim 20, R3-183698 and Teyeb disclose all the elements of claim 14 as stated above wherein R3-183698 further discloses the SN terminated DRB that requires MCG resources is a split bearer (page 4 8.3.3.2 Successful Operation lines 1-60 Figure 8.3.3.2-1, the SN terminated DRB that requires MCG resources is a split bearer).

Regarding claim 21, R3-183698 and Teyeb disclose all the elements of claim 14 as stated above wherein R3-183698 further discloses the dual connectivity with the core network is associated with a New Radio (NR) radio access network and a long term evolution (LTE) radio access network (page 1 Introduction 1 Figure, dual connectivity with the core network is associated with a New Radio (NR) radio access network and a long term evolution(LTE) 5G radio access network and page 2 8.3.1.1 General Figure, dual connectivity operation for a specific UE with the core network is associated with the NR and the LTE).

Regarding claim 22, R3-183698 and Teyeb disclose all the elements of claim 21 as stated above wherein R3-183698 further discloses the MN is associated with the NR radio access network and the SN is associated with the LTE radio access network (page 1 Section 2 lines 1-14 Figure, the MN and the SN are associated with the NR radio access network and the LTE radio access network respectively).

Regarding claim 23, R3-183698 and Teyeb disclose all the elements of claim 21 as stated above wherein R3-183698 further discloses the MN is associated with the LTE radio access network and the SN is associated with the NR radio access network (page 1 Section 2 lines 1-14 Figure, the MN and the SN are associated with the LTE radio access network and the NR radio access network respectively).

Regarding claim 24, R3-183698 and Teyeb disclose all the elements of claim 14 as stated above wherein R3-183698 further discloses the dual connectivity with the core network is associated with a first New Radio (NR) radio access network and a second NR radio access network (page 1 Section 2 lines 1-14 Figure, the dual connectivity with the core network is associated with a first New Radio (NR) radio access network and a second NR radio access network and page 1 Section 1 lines 1-2 Figure, the dual connectivity in the 5G core network).

Regarding claim 26, R3-183698 and Teyeb disclose all the elements of claim 14 as stated above wherein Teyeb further discloses the downlink data is data received from the core network (provisional application No. 62/715316, Fig.7-8&22 [0073], the downlink (DL) data is data received from the core network).

Regarding claim 27, R3-183698 and Teyeb disclose all the elements of claim 14 as stated above wherein R3-183698 further discloses a message in which the address indication message is received, or a message format for the message in which the address indication message is received, is the same whether the address indication message is associated with an SN addition preparation procedure or an MN initiated SN modification procedure (page 1 Section 2 lines 1-14 Figure, a message in which the data address indication message is received and page 2 Section 4 8.3.1.1 General lines 1-3 Figure 8.3.1.2, the S-NG-RAN node Addition Preparation procedure and page 2 Section 3 Proposal 2 lines 1-2 Figure 8.3.1.2, the S-Node modification procedure).

Regarding claim 28, R3-183698 and Teyeb disclose all the elements of claim 14 as stated above wherein R3-183698 further discloses a message in which the address indication message is received, or a message format of the message in which the address indication message is received, depends on a procedure associated with the address indication message (page 1 Section 2 lines 1-14 Figure, a message in which the data address indication message is received and page 2 Section 2 Proposal 2 lines 1-5 Figure, a procedure associated with the address indication message).

Regarding claim 29, R3-183698 discloses wherein a master node (MN) for wireless communication (page 1 Section 2 Figure, master node, MN for wireless communication and page 2 Section 8.3.1.2 Figure 8.3.1.2-1, M-NG-RAN node), comprising:
a memory (page 1 Section 2 Figure, a memory of master node, MN and page 2 Section 8.3.1.2 Figure 8.3.1.2-1, a memory of M-NG-RAN node); and
one or more processors operatively coupled to the memory (page 1 Section 2 Figure, one or more of processors operatively coupled to the memory and page 2 Section 8.3.1.2 Figure 8.3.1.2-1, one or more of processors operatively coupled to the memory), the memory and the one or more processors configured to (page 1 Section 2 Figure, the memory and the one or more of processors configured to and page 2 Section 8.3.1.2 Figure 8.3.1.2-1, the memory and the one or more of processors configured to): 
receive an acknowledgment message from a secondary node (SN), wherein the MN and the SN are to provide dual connectivity with a core network for a user equipment (page 1 Section 2 Figure, master node (MN), secondary node (SN), acknowledgement message in step 2, SN Addition Request Acknowledge and page 1 Introduction 1 Figure, dual connectivity with 5G for a user equipment); and
provide an address indication message to the SN based at least in part on receiving the acknowledgment message, wherein the address indication message is provided in a first message that immediately follows the acknowledgment message (page 1 Section 2 lines 1-14 text after the Figure, after message 2 a new message DATA ADDRESS INDICATION is provided from the master node (MN) to the secondary node (SN) to send the forwarding data address; the MN provides X2-U DL TNL address information for SN terminated bearers that immediately follows an acknowledgment message e.g., carrying SN RRC reconfiguration complete) and the address indication message includes MN downlink transport network layer (TNL) information for an SN terminated data radio bearer (DRB) that requires master cell group (MCG) resources (page 1 Section 2 lines 1-14 text after the Figure, a message DATA ADDRESS INDICATION from the master node (MN) to the secondary node (SN) to send the forwarding data address; the MN provides X2-U DL TNL address information for SN terminated bearers (i.e., data radio bearer DRB) that require master cell group (MCG) resources and page 1 Section 2 lines 1-14 Figure, the master node (MN) is providing DATA ADDRESS INDICATION to the secondary node (SN) based at least in part on receiving the SN Addition Request Acknowledgement message).
	Even though R3-183698 discloses wherein the address indication message includes MN downlink transport network layer (TNL) information for an SN terminated data radio bearer (DRB) that requires master cell group (MCG) resources but R3-183698 does not expressly disclose an SN terminated data radio bearer (DRB) that requires master cell group (MCG) resources, in the same field of endeavor, Teyeb teaches wherein the address indication message includes MN downlink transport network layer (TNL) information for an SN terminated data radio bearer (DRB) that requires master cell group (MCG) resources (provisional application No. 62/715316, Fig.7-8&22 [0090]-[0091], the address indication message includes MN downlink (DL) transport network layer (TNL) address information for each SN-terminated data radio bearer (DRB) that requires master cell group (MCG) resources when the MN provides the MN DL PDCP UP TNL information IE associated with the DRB ID to be used for the requested modification and Table 5-6 Fig.7 [0073], radio bearer requires the amount of MCG resources from the MN to the SN and Fig.7 [0061], SN-terminated needs/requires MCG bearer resources).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified R3-183698 to incorporate the teaching of Teyeb in order to provide better mobility robustness and improved signaling between the network and the user equipment.
	It would have been beneficial to use the master node (MN) which decides to include in the PDU Session Resource Modification Info - SN terminated IE (which can be conveyed, e.g., in the SN Modification Request message) one MN DL TNL information for each SN-terminated split DRB that is determined as needing to be updated as taught by Teyeb to have incorporated in the system of R3-183698 to improve the performance and operational efficiency of the master node. (Teyeb, provisional application No. 62/715316, Fig.7 [0061], Table 5-6 Fig.7 [0073], Fig.7-8&22 [0090]-[0091], and Fig.7-8&22 [0110])

Regarding claim 30, R3-183698 discloses wherein a secondary node (SN) for wireless communication (page 1 Section 2 Figure, secondary node, SN for wireless communication and page 2 Section 8.3.1.2 Figure 8.3.1.2-1, S-NG-RAN node), comprising:
a memory (page 1 Section 2 Figure, a memory of secondary node, SN and page 2 Section 8.3.1.2 Figure 8.3.1.2-1, a memory of S-NG-RAN node); and
one or more processors operatively coupled to the memory (page 1 Section 2 Figure, one or more of processors operatively coupled to the memory and page 2 Section 8.3.1.2 Figure 8.3.1.2-1, one or more of processors operatively coupled to the memory), the memory and the one or more processors configured to (page 1 Section 2 Figure, the memory and the one or more of processors configured to and page 2 Section 8.3.1.2 Figure 8.3.1.2-1, the memory and the one or more of processors configured to):
receive an address indication message from a master node (MN) (page 1 Section 2 lines 1-14 Figure, receiving DATA ADDRESS INDICATION message from a master node (MN)), wherein the SN and the MN are to provide dual connectivity with a core network for a user equipment (page 1 Section 2 Figure, master node (MN), secondary node (SN), and page 1 Introduction 1 Figure, dual connectivity with 5G for a user equipment),
wherein the address indication message is received in a first message that immediately follows an acknowledgment message (page 1 Section 2 lines 1-14 text after the Figure, after message 2 a new message DATA ADDRESS INDICATION is received from the master node (MN) to the secondary node (SN) to send the forwarding data address; the MN provides X2-U DL TNL address information for SN terminated bearers that immediately follows an acknowledgment message e.g., carrying SN RRC reconfiguration complete) and the address indication message includes MN downlink transport network layer (TNL) information for an SN terminated data radio bearer (DRB) that requires master cell group (MCG) resources (page 1 Section 2 lines 1-14 text after the Figure, a message DATA ADDRESS INDICATION from the master node (MN) to the secondary node (SN) to send the forwarding data address; the MN provides X2-U DL TNL address information for SN terminated bearers (i.e., data radio bearer DRB) that require master cell group (MCG) resources); and
forward, based at least in part on the MN downlink TNL information, downlink data for the SN terminated DRB that requires MCG resources (page 1 Section 2 lines 1-14 text after the Figure, the secondary node (SN) is forwarding downlink data for DRB terminated at the SN that requires master cell group (MCG) resources based at least in part on the MN downlink TNL information).
	Even though R3-183698 discloses wherein the address indication message includes MN downlink transport network layer (TNL) information for an SN terminated data radio bearer (DRB) that requires master cell group (MCG) resources but R3-183698 does not expressly disclose an SN terminated data radio bearer (DRB) that requires master cell group (MCG) resources, in the same field of endeavor, Teyeb teaches wherein the address indication message includes MN downlink transport network layer (TNL) information for an SN terminated data radio bearer (DRB) that requires master cell group (MCG) resources (provisional application No. 62/715316, Fig.7-8&22 [0090]-[0091], the address indication message includes MN downlink (DL) transport network layer (TNL) address information for each SN-terminated data radio bearer (DRB) that requires master cell group (MCG) resources when the MN provides the MN DL PDCP UP TNL information IE associated with the DRB ID to be used for the requested modification and Table 5-6 Fig.7 [0073], radio bearer requires the amount of MCG resources from the MN to the SN and Fig.7 [0061], SN-terminated needs/requires MCG bearer resources).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified R3-183698 to incorporate the teaching of Teyeb in order to provide better mobility robustness and improved signaling between the network and the user equipment.
	It would have been beneficial to use the master node (MN) which decides to include in the PDU Session Resource Modification Info - SN terminated IE (which can be conveyed, e.g., in the SN Modification Request message) one MN DL TNL information for each SN-terminated split DRB that is determined as needing to be updated as taught by Teyeb to have incorporated in the system of R3-183698 to improve the performance and operational efficiency of the master node. (Teyeb, provisional application No. 62/715316, Fig.7 [0061], Table 5-6 Fig.7 [0073], Fig.7-8&22 [0090]-[0091], and Fig.7-8&22 [0110])



Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Samsung: “(TP for NR BL CR for TS 38.423): DC establishment for PDCP Termination at SN”, 3GPP Draft; R3-183698, 3rd Generation Partnership Project (3GPP), Mobile Competence Centre; 650, Route Des Lucioles; F-06921 Sophia-Antipolis Cedex; France in view of Teyeb et al. (provisional application No. 62/715316 filed on 08/07/2018) [hereinafter as Teyeb], US 2020/0053815 A1 further in view of Maheshwari et al. [hereinafter as Maheshwari], US 2010/0034169 A1.
Regarding claim 25, R3-183698 and Teyeb disclose all the elements of claim 14 as stated above. 
	However, R3-183698 and Teyeb does not explicitly disclose wherein the downlink data is received from the MN in association with a lossless data transfer.
	In the same field of endeavor, Maheshwari teaches wherein the downlink data is received from the MN in association with a lossless data transfer (Fig.2 [0050], the downlink data is received from the eNB 204 in association with a lossless data transfer).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified R3-183698 and Teyeb to incorporate the teaching of Maheshwari in order to achieve lossless data transfer.
	It would have been beneficial to respond to the handover command by having its Radio Link Control (RLC) pass uplink RLC SDUs to an upper layer of the PDCP for performing handover mode to achieve lossless data transfer (block 214). The UE 202 acquires the target eNB 206 (block 216) and then performs Random Access Channel (RACH) procedure with the target eNB 206 (block 218) as taught by Maheshwari to have incorporated in the system of R3-183698 and Teyeb to provide improved performance, for example, higher throughput and greater reliability. (Maheshwari, Fig.2 [0050], Fig.3 [0061])

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANNEILIAN LALCHINTHANG whose telephone number is (571)272-6859.  The examiner can normally be reached on Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/V.L/Examiner, Art Unit 2414                                                                                                                                                                                                        

/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414